Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Drawings

1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore the limitations of claim 2, “wherein the inlet opening disposed between the movable panel and the one or more fixed panels has a size that is proportional to an amount that the display portion is positioned away from the base portion.” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 102/103

2.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 3-11, & 14 is/are rejected under 35 U.S.C. 102(a)(1) as being 	anticipated by Janik et al. US6212069 or, in the alternative, under 35 U.S.C. 	103 as obvious over Janik et al. US6212069 in view of Haley et al. 	US6181555.

	Per claim 1 Janik et al. teaches a computing device (20, see fig.1, 32-35; col.1, line 10-15), comprising: a base portion (22; col.7, line 35-47); a display portion (26 & 30; col.7, line 50-57) that is movably coupled to the base portion (col.7, line 35-40) and includes a housing (24) having a movable panel (48) and one or more fixed panels (26; col.14, line 49-65, col.15, line 37-41); and a mechanical assembly (128, 134, 140, see fig.32-35; col.14, line 49-62, col.15, line 54-67, col.16, line 35-36) that positions the movable panel (48) away from the one or more fixed panels (26) as the display portion opens away from the base portion (col.14, line 49-62, col.15, line 54-67, col.16, line 35-36); to form an inlet opening (152) proximate to the base portion (see fig.35; col.15, line 11-15); and a fan disposed within the housing (col.15, line 16-22, “forced convection”, col.3, line 34-38, “fan is added for forced convection”, col.12, line 4-8) that causes air received via the inlet opening to move away from the base portion (see fig.35, col.15, line 11-26).  
	Alternatively, Haley et al. however discloses the display portion (114, see fig.1-2) opens away from the base portion (111, col.3, line 1-5); to form an inlet opening proximate to the base portion (col.1, line 62-65, col.4, line 9-11, see fig.1-5); and a fan disposed within the housing that causes air received via the inlet opening to move away from the base portion (see fig.1-5; col.3, line 58-62, “fan assisted airflow”).  

	Per claim 3 Janik et al. teaches the computing device of claim 1, wherein the movable panel (48) comprises a top surface of the computing device when the display portion is closed against the base portion (see fig.34).  
	Per claim 4 Janik et al. teaches the computing device of claim 1, wherein the movable panel (48) comprises a side panel of the computing device (see fig.34, “side portion”).  
	Per claim 5 Janik et al. teaches the computing device of claim 1, wherein the mechanical assembly (38, 128, 134, 140, see fig.32-35; col.14, line 49-62, col.15, line 54-67, col.16, line 35-36) positions the movable panel (48) in a stowed location when the display portion (26 & 30) is closed against the base portion (22, see fig.34; col.14, line 49-65).  
	Per claim 6 Janik et al. teaches the computing device of claim 1, wherein the movable panel (48) contacts the one or more fixed panels (26) when the display portion (26 & 30) is closed against the base portion (22, see fig.11; col.8, line 53-57).  
	Per claim 7 Janik et al. teaches the computing device of claim 1, wherein the mechanical assembly (38, 128, 134, 140) includes a mechanical linkage (128) that mechanically couples the base portion (22) to the movable panel (48, col.16, line 35-37, see fig.33-39).  
	Per claim 8 Janik et al. teaches the computing device of claim 1, wherein the mechanical assembly (38, 128, 134, 140) includes a rotating element (42, col.14, line 54-56) that rotates about a shaft (40a,b) when the display portion opens away from the base portion (22, see fig.4; col.7, line 55-60, “Hinge assembly… pivotally mounted on base assembly 22”).  
	Per claim 9 Janik et al. teaches the computing device of claim 8, wherein the shaft (40a,b) is fixed to the base portion (22; col.7, line 55-60, “Hinge assembly… pivotally mounted on base assembly 22”).
	Per claim 10 Janik et al. teaches the computing device of claim 8, wherein the mechanical assembly (38, 128, 134, 140) further includes a positioning arm (see annotated fig.5 below) that mechanically couples the display portion (26 & 30) to the rotating element (42, see 2-4, & 32-35).  

    PNG
    media_image1.png
    650
    701
    media_image1.png
    Greyscale

	Per claim 11 Janik et al. teaches the computing device of claim 10, wherein the positioning arm (see annotated fig.5) is mechanically coupled to the display portion (26 & 30) via a positioning slot (see annotated fig.5; col.7, line 55-60, “Hinge assembly… pivotally mounted on base assembly 22”, Examiner note: the positioning arm is mechanically coupled via the hinge assembly 38).  
	Per claim 14 Janik et al. teaches the computing device of claim 1, wherein the inlet opening (152, see fig.35) is disposed between the movable panel (48) and the one .  

Claim Rejections - 35 USC § 103

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Janik et al. US6212069 (alone, or as modified by Haley et al. US6181555).
	
	Per claim 2 Janik et al. discloses substantially all the limitations of the computing device of claim 1, except for wherein the inlet opening disposed between the movable panel and the one or more fixed panels has a size that is proportional to an amount that the display portion is positioned away from the base portion.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to make inlet opening size be proportional to an amount that the display portion is positioned away from the base portion, because it ensures that there is enough space for an effective thermal dissipation and flow of air through the computing device, thus ensuring proper cooling and operation of the computing device, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and that such modifications would have involved a mere change in the size of a component - a change in size is generally recognized as being within the level of ordinary skill in the art and since such a modification would have involved a mere change in the proportions of components - a change in proportion is generally recognized as being within the level of ordinary skill in In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Rose, 105 USPQ 237 (CCPA 1955); In re Reese, 129 USPQ 402.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Janik et al. US6212069 (alone, or as modified by Haley et al. US6181555) in 	view of Janik et al. US6212069 in a second embodiment and further in view 	of Loo et al. US9823631.

	Per claim 12 Janik et al. teaches the computing device of claim 1,
	Janik et al. does not explicitly teach wherein the mechanical assembly includes a motorized actuator that positions the movable panel away from the base portion in response to at least one of a measured temperature or a measured power use associated with the computing device
	Janik et al. in a second embodiment however discloses wherein the mechanical assembly (90, 58 & 38) includes a pusher link (90) that positions the movable panel (28) away from the base portion (22) in response to at least one of a measured temperature (col.8, line 45-65, col.10, line 30-42) or a measured power use associated with the computing device.
	Loo et al. further discloses a motorized actuator (col.3, line 23-48)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a pusher link as disclosed by Janik et al. in a second embodiment in the computing device of Janik et al., because it ensures that the computing device automatically opens up based on temperature to effectively and properly cool the computing device when the heat within the computer device reaches a certain threshold, thus prolonging the life of the computer device, and it would also be obvious to have a mechanical assembly include a .

Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Janik et al. US6212069 in view of Haley et al. US6181555.

	Per claim 15 Janik et al. teaches a display (30; col.7, line 48-60), comprising: a housing (24) having a movable panel (28) and one or more fixed panels (26); and 27PATENT Attorney Docket No.: NVDA/18-SC-0062US3a mechanical assembly (56, 58 & 38, see fig.4-5; col.8, line 45-51, “Examiner note: all three hinges including the positioning arm as disclosed in annotated fig.5 below”) that positions the movable panel (28) away from the one or more fixed panels (26) as the display opens away from a base portion (col.8, line 45-65, see fig.7 & 11) of a computing device (20, see fig.1; col.1, line 10-15) 
	Janik et al. does not explicitly teach the display opens away from a base portion of a computing device to form an inlet opening proximate to the base portion; and a fan disposed within the housing that causes air received via the inlet opening to move away from the base portion.  
	Haley et al. however discloses the display (114, see fig.1-2) opens away from the base portion (111, col.3, line 1-5) of a computing device to form an inlet opening proximate to the base portion (col.1, line 62-65, col.4, line 9-11, see fig.1-5); and a fan disposed within the housing that causes air received via the inlet opening to move away from the base portion (see fig.1-5; col.3, line 58-62, “fan assisted airflow”).  

	Per claim 16 Janik et al. in view of Haley et al. teaches the display of claim 15, wherein the display (30) is configured to be movably coupled to the base portion of the computing device that includes a keyboard (see fig.1-11; col.7, line 32-38, “referring to the… assembly 28”).  
	Per claim 17 Janik et al. in view of Haley et al. teaches the display of claim 15, wherein the inlet opening is disposed between the movable panel (28) and the one or more fixed panels (26) when the display is positioned away from the base portion (22, see fig.22; col.8, line 45-65).  
	Per claim 18 Janik et al. in view of Haley et al. teaches the display of claim 15, wherein the mechanical assembly (56, 58 & 38, see fig.4-5; col.8, line 45-51) includes a mechanical linkage (56) that mechanically couples the base portion (22) to the movable panel (28, see fig.6-7).  
	Per claim 19 Janik et al. in view of Haley et al. teaches the display of claim 15, wherein the mechanical assembly (56, 58 & 38) includes a rotating element (42a,b) that 
	Per claim 20 Janik et al. in view of Haley et al. teaches the display of claim 19, wherein the mechanical assembly (56, 58 & 38) further includes a positioning arm (see annotated fig.5 above) that mechanically couples the display (30) to the rotating element (42a,b, see 2-3, 6-7 & 11).

Email Communication

3.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Response to Arguments

4.	Applicant’s arguments with respect to claim(s) 1 & 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/MICHAEL A MATEY/Examiner, Art Unit 2835